Title: To Thomas Jefferson from Henry Dearborn, 5 February 1803
From: Dearborn, Henry
To: Jefferson, Thomas


            
              Sir
              Februy. 5th. 1803
            
            I herewith enclose a statement of what I consider as a just, or at lest, an equitable claim on the United States. You will probably think the narative connected with this statement tedious, but I have considered it necessary exhibit a full view of the subject—when I ingaged in this unfortunate contract, I was not in debt, nor was the Gentleman who has assisted me; within a few months of the time of my entering into this contract, I had sold a tract of land for near three Thousand dollars with a view of purchasing other real estate nearer home, which money,—except about eight hundred dollars, has been expended for the maintainence of my family while my whole attention was occupied in the fullfilment of my contract with the public,—having no other money concerns at the time, & not contemplating so unfortunate an issue, I did not consider it necessary to keep an account of my expenditures, knowing that by an exact attention to the application of the money received on account of the contract, I should at the close of the business know precisely what would be the ballance.— 
            with sentiments of respectfull consideration I am Sir Your Huml. Servt.
            
              H. Dearborn
            
          